' EATTOKNEY                  GENERAL
                       OF    TEXAS



                       December    19, 1951


Han* Homer Garrison, Jr+, Director
Texas Department of Public Safety
Austin, Texas                     Opinion No. V-l 380
                                  Re: Applicability of Texas
                                      Motor Vehicle Safety
                                      Responsibility Act,
                                      House Bill 219, Acts
                                      52nd Leg., R.S. 1951,
                                      (Article 67Olh. V&S,)
                                      to operators of public-
Dear Colonel Garrison:                ly owned motor vehicles.

         Your request for an opinion in connection with the above-
captioned matter states:                   ..


    “Reference is made to Section 33, Article VI, H-B.
    No. 219, 52nd Texas Legislature, the ‘Texas Motor
    Vehicle Safety-Responsibility Act.’

    “The first portion of Section 33 of the Act referred
    to provides :

         ” ‘This Act shall not apply with respect to any
         motor $ehicle owned by the United States, the
         State ofTexas or any pc@ical subdivision of
         this state or municipality therein; * * *‘,

    “H.B1 219, in effect, provides that under certain con-
    ditions (an accident involving property damage of a
    certain sum, under certain conditions, and upon con-
    viction of certain offenses) the operator or owner of
    the motor vehicle involved shall be required to furn-
    ish proof of financial responsibility.   If proof of
    financial responsibility is not, furnished within the re-
    quired time the Department is required to suspend         ’
    the license of the operator and the registration of
    the owner of the motor vehicle involved ‘in the acci-,
    dent,
Hon, Homer Garrison,         Jr., page 2 (V-1380)


    “Let us assume that a motor vehicle owned by the
    State of Texas, or a political subdivision of the State,
    or a municipality within the State is involved in an
   ‘accident in which somuona is killed, or s,erlously
    injured’,or in which thaw   is gr,eat property damage*
    Under the excepUons referred to we cannot suspend
    the registration on the vbhicle involved. Would the
    operator of the vahiele referred to above be required
    to furnish proof of financial responsibility within the
    period provided by law? If your answer is yes, and
    such proof is net furnished, are we required to re-
    voke his drtvere license and suspend the registration
    on all motor vehicles pcrsonally owned by him?

    “Also let us assum,a that the operator    of a ctty gar-
    bage truck is convicted of d,riving a city truck on a
    public street while intoxicated, or failure to stop end
    render aid, or some other offense for which hia.li-
    tense to operate ,a motor veh~ek must be suspended
    or revoked, and said truck driver does-not then give
    end thereafter&aintain     proof of financiai rasponci-
    b,Uity with respect to all vehicles registered by him
    as an individual, should the registration on motor ve-
    hicles privately owned by him be suspended?        Could
    he register s new vehicle without furnishing proof of
    fhencisl   responsibility?   (See See, 17 of the Act.)

    Wfftcere  of polfttcal subdfvisioar of the state are ask-
    ing us about the status of their drivers under the Act.
    We have told th+m that there ham been nQ court opinions
    on the newly enbckrd,iaw and thatwe are asking you for
    ea opinion on thu matter,”

        You prcrent for our determination two questions, as follows:

         1. 1s the operator  of a motor vehicle owned by
    the United States, the State of Texas. a political sub-
    division of the State or a municipality of the State, re-
    quired to furnish proof of financial responsibility un-
    der the provisions of House BUl 219, Actr 52nd Leg.,
    R,S, 1951. ch, 498, p. 1210 (Article 6701h, V,C&)?

        2. ;tt the   above    question   is answered   in the af-
    ffrrnetive. then ir the Department of Public Safety,
    in the event of an accident by the operator of a publicly
.




    Hon. Homer Garrison,   Jr., page 3 (V-1380)


        owned vehicle under the conditions set out in the
        act, required to revoke the operator’s driver’s li-
        cense and suspend the registration of his privately
        owned vehicles 7

              Article 6701h, V.C.S., the “Texas Motor Vehicle Safety-’
    Responsibility Act” (H.B. 219. Acts 52nd Leg., H.S. 1951, ch. 498,
    p, 1210) is designed to compel owners and drivers of motor vehicles
    to maintain ability to satisfy claims for injury and damage oris-
    ing out of accidents involving motor vehicles.     Financial respon-
    sibility is nowhere required absolutely by the act, but is merely
    a condition to the continued privilege to drive or use a vehicle
    under certain circumstances.     Ability to satisfy claims may be
    established under various circumstances by several methods,
    including maintenance of insurance against such claims, pay-
    ment, or discharge from or satisfaction of such claims in desig-
    nated ways and within the time specified,

             Section 33 of the act provides in pa@ as follows:

             “This Act shall not apply with respect to any
        motor vehicle owned by the United States, the State
        of Texas or any political subdivision of this State      :,,
        or any municipality therein; . . .”

              You have correctly stated that the question presented
    with reference to the above quoted provision has not been answered
    by the courts of this State. On the other hand, this question has
    been decided by the Supreme Court of Minnesota in City of St.Paul
    v. Hoffman, 25 N.W.2d 661 (Mina Sup. 1946). under a provision of
    the laws of that State, which, in so far as pertinent here, is in al-
    most the identical language as Section 33 of our act. There it was
    contended that the provisioru of the Minnesota act providing that
    it Udoes not apply with rempect to any motor vehicle owned and
    operated by the United States, this State or any political subdivi-
    sion of this State or any municipality therein” did not have the ef-
    fect of exempting from the provisions of the drivers’ responsibil-
    ity law an operator of a city-owned vehicle,. The court in refusing
    such a construction said:

             “The controversy here arises over the proper
        construction of Minn. St. 1945 and M.S.A. 5 170.51,
        which is L. 1945, c. 285 g 31, and reads as follows:
        ‘Sec. 31. This act does not apply with respect to any
        motor vehicle owned and operated by the United
Hon. Homer Garrison,   Jr,, page 4 (V-1380)


    States, this state or any political subdivision of this
    state or any munirtpality therein.’

        .I
          . . .

         “It is the contention of the city that its drivers
    are by virtue of the quoted section exempt from the
    provisions of the safety responsibility act, The state
    very earnestly contends that ths act applies to such
    drivers and that the commissioner may ,auapelPdthair
    drivers’ licenses as in the case of other drivers.

          “Just how 6 31 came      into L. 1945, c. 285, is not
    disclosed by legislative history. The Minnesota State
    Bar Association, as amicus curiae, states in its brief
    that the law as enacted is in the exact form proposed
    by its committee, and it earnestly contends that drivers
    of city vehicles are not excluded from the act. We must
    interpret the language as it was enacted ‘by the legislature,
    and we cannot accept the authors’ construction of its im-
   port unless that construction Is consistent with the legis-
    lative intent as evidenced by the language ussd. Taking
   the act as a whole, we can discover no purpose in f 31
    except to exempt the city’s drivers from suspension of
   their licenses under the operatton of the act, Since the
   act operates exclusively by suspension of licenses to
   operate motor vehicles and not against the vehicles them-
   selves, the exclusion of the city’s vehicles from the ap-
   plication of the act must have been intended to exempt the
   city’s drivers.    The purpose of the act~was to effect fi-
   nancial responsibility to injured persons.        The city is
   liable for injuries inflicted by negligent acts performed
   in the disch8rge of its corporate or proprietary functiona.
   Boye Y. Ctty of Albert Lea, 74 Miun. 230. 76 N.W. 1131;
   Freeman v. City of Minneapolis, 219 Mtnn. 202, 17 N.W.
2d 364. In cases involving the proprietary functions of
   citiee, it would, ba futile to require additional s’eturity
   to the public. City employes are personally liable for
   their   negligence when engaged      in the performance of the
   city’s governmental functions. Florio v. Jersey City,
    101 N.J.L. 535, 129 A. 470, 40 A.L.R. 1353. and annotdoa;
   Miller v. Joe&es,224 N.C. 783, 32 S.E.Zd 594. The city is
   authorized by statute, but not required, to cover its em-
   ployes against liability in such cases. Minn. St. 1945 and
   M.S.A. fg 471.42. 471.43.        B seems qutte obvious to AS
Hon. Homer       Garrison,   Jr,,, page 5 (V-1380)


    that fi 31 was inaerted in the act to relieve munici-
    palities, and others that are exempted, from embar-
    rassment in the performance of their functions by
    finding the discharge of such functtona hampered by
    the:lack of licensed drivers.

          “Xf the lew is to complete&y ‘achieve ite avowed
    pnrpoaea, the legialetute couN:either waive gevernmen-
    tal immunity from suit in negligence cases as the United
    Stetea has dons in the Federal Tort Claims Act, Pub-
    lic Law, 6Ol,.Title N, 79th CMylreaa, 28 U.&CA.       8
    921, which the Lcgialature tou&d do not only in behalf
    of ths atebe but of cities and other governmental aub-
    divisions, or it could require such municipalities or
    subdivisions to cover their drivers with insurance.
    We tbarefore hold that the trial court -was right in
    holding the drivers of vehiclaa owned and operated by
    the city exempt from the proviabna      of the act.” (Em-
    phasis added.)

          The above decision ia the only one we have been ebla to
find conatruing such a provision in a drivers’ reaponaibility act,
end in view of the fact that the Texas act, as well as that of ‘Min-
nesota, was modeled after the Uniform Motor Vehicle Safety Re-
sponsibility Act, we feel compelled to follow the above conatruc-
tton. The Attorney General of California has reached a similer
conclusion, See Att’y Gea. Op. 48/205 (Cal. 1949).

          You are, therefore, advised that the operetor of e motor
vehicle owned by the United States, the State of Texas, a political
subdivision of the State or a municipality of the State is exempt
from the provisions of Article 67Olh. V.C.S., while lawfully engaged
1~ the operation of such publicly owned vehicle,


         Our answer to your first question makes     unnecessary   an
answer to.your second question,


                                 SUMMARY

         Section 33 of Article 6701h, V.C.S..  the Texas
    Motor Vehicle Safety-Responsibility    Act, providing
    that the “act shall not apply with respect to any motor
                                          :



          ,“j.
                                                                 .   .




Hon. Homer Garrison,   Jr., page 6 (V-1380)


    vehicle owned by the United States, the State of
    Texas or any political subdivision of this State or
    any municipality therein” has the effect of exempt-
    ing from the provisions of the act the operator of a
    publicly owned vehicle while lawfully engaged in the
    operation of such vehicle.

                                       Yours very truly,
APPROVED:
                                        PRICE DAMLEL
C. K, Richards                         Attorney General
Trial & Appellate Division

E. Jacobson                            By &g&.,&J   25. rr)d=w
Reviewing Assistant                       Charles I). Mathews
                                          Fwt   Asatstant
Price Daniel
Attorney General